In a negligence action to recover damages for personal injuries, defendants appeal from a judgment of the Supreme Court, Dutchess County, entered April 6, 1965, in plaintiff’s favor upon a jury verdict. Judgment reversed, on the law and the facts, without costs, and complaint dismissed, without costs. In our opinion, plaintiff, as a matter of law, failed to establish that defendants had actual or constructive notice of the alleged icy condition prior to the accident and had permitted that condition to exist for an unreasonable time (cf. Hoffman v. Bachrach, 20 A D 2d 790; Preuschoff v. Wank, 16 A D 2d 690, 691; see 5 Warren, Negligence, § 5.77, pp. 596-597). Beldock, P. J., Ughetta, Rabin, Hopkins and Benjamin, JJ., concur.